DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims  1. 17 and 24 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 4 October 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4 October 2021 is fully withdrawn.  Claims 10-16 and 24-28 , directed to a non-elected species are  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant 3 March 2022  arguments and amendments  are persuasive.   The closest related art applied in the previous rejection is commonly assigned and does not qualify as prior art. 
The next closest prior art is applicant IDS cited Lee et al. (US 20210398508 A1) which is also from the same assignee.  This art and the other related prior art still does not disclose all the limitations of the current invention. 
 For example,  regarding claim 1, Lee teaches a pixel (Fig. 2, pixel 10), comprising: 
a light emitting element (Fig,. 2, a light emitting element  LD);
 a first transistor connected between a first power source and a second node (Fig. 2, [0079] The first transistor T1 may be connected between the first power source VDD and the second node N3), 
the first transistor controlling a driving current supplied to the light emitting element ()[00730, The light emitting element LD may emit light with a luminance corresponding to an amount of current supplied from the first transistor T1); 
(capacitor Cst is connected to a first node N1); 
a second transistor connected between the third node and a data line, the second transistor being turned on by a first scan signal; (Fig. 2, transistor T2 connected to node N2 and data line Dj) 
a third transistor connected between the first node and the second node (Fig. 2, transistor T3 connected between node N1), 
the third transistor being turned on by a second scan signal (Fig. 2, transistor T3 is turned on/off by SLi);
 a fifth transistor connected between the first power source and the first transistor, the fifth transistor being turned on by a first emission control signal; (Fig. 2, [0079] The fifth transistor T5 may be connected between the first power source VDD and the second node N2 and being turned on by emission line Ei), and
a sixth transistor (transistor T6) connected between the second node and the light emitting element (transistor T6 is connected between node N3 and LD).
Lee however does not teach the first capacitor including the second node and a second electrode connected to a third node;; a sixth transistor being turned on by a second emission control signal; and an eighth transistor connected between the second node and a second emission control line, the eighth transistor being turned on by a fourth scan signal.  Further search of the prior art finds none of the prior art details the component connections at each of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622